Citation Nr: 1043407	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left foot metatarsalgia.

3.  Entitlement to an initial evaluation in excess of 10 percent 
prior to September 22, 2009, and in excess of 20 percent from 
September 22, 2009, for degenerative disc disease of the lumbar 
spine.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for bursitis of the right shoulder.

5.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disorder.

6.  Entitlement to an evaluation in excess of 20 percent for 
residuals, medial meniscal tear of the left knee, status post-
arthroscopic surgery.

7.  Entitlement to a compensable evaluation for residuals, 
removal of lipoma, right abdominal wall.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 7, 1987, to 
May 15, 1987, and from October 1988 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2008 and November 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Veteran testified before the undersigned at a hearing in 
August 2010.  A transcript of the hearing is of record.

The Veteran was recently awarded an increase for his service-
connected lumbar spine disorder effective September 22, 2009.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the Veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  
The Veteran has not suggested that this increased evaluation 
would satisfy his appeal for a higher evaluation of his 
disability.  Nor has he or his representative otherwise suggested 
that the maximum rating available for that disability is not 
being sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for a lumbar spine disability 
remains before the Board. 

Since the last supplemental statement of the case (SSOC), the 
Veteran has submitted new evidence in the form of medical 
records, including the report of a July 2010 VA examination, 
which relate to the issues on appeal.  The Veteran specifically 
waived his right to have the RO consider this evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2010).  Thus, the Board 
will consider the newly submitted evidence in the first instance.


FINDINGS OF FACT

1.  The Veteran does not have a left shoulder disorder that is 
causally or etiologically related to his military service.

2.  The Veteran's service-connected left foot metatarsalgia is 
manifested by subjective complaints of pain and objective 
tenderness.

3.  Prior to September 22, 2009, the Veteran's service-connected 
degenerative disc disease of the lumbar spine was manifested by 
flexion limited to 80 degrees.

4.  For the period from September 22, 2009, to July 29, 2010, the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine was manifested by flexion limited to 45 degrees and 
mild incomplete paralysis of the sciatic nerve.

5.  Beginning July 29, 2010, the Veteran's service-connected 
degenerative disc disease of the lumbar spine has been manifested 
by flexion limited to 27 degrees and mild incomplete paralysis of 
the sciatic nerve.

6.  The Veteran's service-connected bursitis of the right 
shoulder is manifested by disability tantamount to limitation of 
motion.

7.  The Veteran's service-connected gastroesophageal reflux 
disorder is manifested by dysphagia and chest discomfort.

8.  The Veteran's service-connected residuals of medial meniscal 
tear of the left knee, status post-arthroscopic surgery is 
manifested by disability tantamount to slight recurrent 
subluxation or lateral instability, flexion no worse than 97 
degrees, and limitation of extension of 13 degrees. 

9.  The Veteran's service-connected residuals, removal of lipoma, 
right abdominal wall is manifested by a scar that is not painful 
and does not cause limitation of function.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for left foot metatarsalgia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5279 (2010).

3.  Prior to September 22, 2009, the criteria for an initial 
evaluation in excess of 10 percent for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 
5003, 5010, 5242 (2010).

4.  For the period of September 22, 2009, to July 29, 2010, the 
criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5242 (2010).

5.  Beginning July 29, 2010, the criteria for an evaluation of 40 
percent, but not higher, for degenerative disc disease of the 
lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 5003, 
5010, 5242 (2010).

6.  Beginning September 22, 2009, the criteria for a separate 10 
percent evaluation, but not higher, for radiculopathy of the left 
lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DC 5242, 
4.124a, DC 8520 (2010).

7.  The criteria for an initial evaluation in excess of 10 
percent for bursitis of the right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 5003, 5019 
(2010).

8.  The criteria for an initial compensable evaluation for 
gastroesophageal reflux disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.114, DC 
7346 (2010).

9.  The criteria for an evaluation in excess of 20 percent for 
residuals, medial meniscal tear of the left knee, status post-
arthroscopic surgery have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DC 
5237 (2010).

10.  Beginning July 29, 2010, the criteria for a separate 10 
percent evaluation, but not higher, for limitation of extension 
for residuals, medial meniscal tear of the left knee, status 
post-arthroscopic surgery have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, DC 5261 (2010).

11.  The criteria for a compensable evaluation for residuals, 
removal of lipoma, right abdominal wall have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14 
(2010); 38 C.F.R. §  4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing his or her entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   In 
any event, the Court's decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2008, 
March 2008, and September 2008.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
statements of the case (SOC) and supplemental statements of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

All notifications apprised the Veteran that, should an increase 
in disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.
A VA opinion with respect to the service connection issue on 
appeal was obtained in March 2009; VA opinions with respect to 
the rating question issues on appeal were obtained in April 2008 
(all disabilities), November 2008 (left foot), and July 2010 
(lumbar spine and left knee).  38 C.F.R. § 3.159(c)(4) (2010).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the April 2008, 
November 2008, March 2009, and July 2010 VA opinions obtained in 
this case were sufficient, as the examiners considered all of the 
pertinent evidence of record, the statements of the Veteran, 
provided explanations for the opinions stated, and provided the 
medical information necessary to apply the appropriate rating 
criteria.  Additionally, the April 2008, November 2008, and March 
2009 opinions were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2010).

II.  The Merits of the Claims

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  
Generally, service connection requires (1) the existence of a 
present disability, (2) in-service incurrence or aggravation of 
an injury or disease, and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163 (1995). 

The Veteran's STRs show no treatment for, or diagnosis of, any 
left shoulder disorder.  The Veteran contends that he injured his 
left shoulder the same way that he injured his right shoulder; 
that is, by sleeping on hard cots while in service.  The Veteran 
contends that his left shoulder pain has been constant since 
service.  The Board finds that the Veteran is competent to 
testify regarding the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Competent testimony is limited to that which the witness 
has actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  

The Veteran was afforded a VA examination in March 2009.  
Following an exhaustive examination, the Veteran was diagnosed 
with left shoulder strain.  The examiner reported that the 
Veteran had subjective complaints that were not reflected in the 
service treatment records.  The examiner opined that current 
findings, while showing some degree of range of motion, did not 
necessarily reflect any specific pathology that they could 
determine.  

A private MRI in June 2009 showed biceps tendonitis.  Mild edema 
or tendonopathy in the anterior aspect of the distal 
supraspinatus tendon was present; otherwise, the rotator cuff was 
intact.  There was no significant acromioclavicular 
osteoarthritic disease.  The Veteran subsequently underwent 
surgery on his left shoulder.  There are no medical opinions that 
indicate that the Veteran has a left shoulder disorder related to 
his military service.  

Based on a review of the evidence, the Board finds that service 
connection is not warranted.  Although the Board acknowledges the 
Veteran's credible and competent contentions regarding the onset 
of left shoulder pain in service and a continuity of 
symptomatology, the evidence does not indicate any nexus between 
the Veteran's complaints and the current diagnosis of biceps 
tendonitis.  In this regard, the Board observes that the 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there must be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. 
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this 
case, there is no medical evidence that relates the Veteran's 
current disorder to any subjective complaints.  As discussed 
above, no medical professional has provided any medical opinion 
of a nexus to service.  The Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support of 
his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (it is 
a claimant's responsibility to support a claim for VA benefits).  
Therefore, notwithstanding the Veteran's contentions, service 
connection is not warranted.

The Board notes that the Veteran is currently service-connected 
for a right shoulder disability.  However, the April 2008 VA 
examiner provided a positive nexus opinion based on an in-service 
fall and not by sleeping on a hard cot as the Veteran contends.  
The evidence does not show that he injured his left shoulder 
during his in-service fall.  Therefore, notwithstanding the 
Veteran's assertion that he injured his left shoulder the same 
way he injured his right shoulder and that he is currently 
service-connected for his right shoulder, the evidence does not 
show that service connection for a left shoulder disorder is 
warranted.  

The Board acknowledges the Veteran's belief that he has a left 
shoulder disorder related to his military service.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for a left 
shoulder disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2010).

Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007); Fenderson, v. West, 12 Vet. 
App. 119 (1999).  As discussed in detail below, a staged rating 
is warranted for the Veteran's lumbar spine and left knee claims; 
staged ratings are not warranted for the remainder of his rating 
claims.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disabilities.  

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with original ratings and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson at 125-26.  Consequently, the Board 
will evaluate the Veteran's lateral left foot metatarsalgia, 
lumbar spine disability, right shoulder disability, and 
gastroesophageal reflux disorder as claims for higher evaluations 
of the original awards, effective from February 1, 2008, the date 
of award of service connection for lumbar spine disability, right 
shoulder disability, and gastroesophageal reflux disorder; and 
August 15, 2008, the date of award of service connection for 
lateral left foot metatarsalgia.  

Left Foot

The Veteran's service-connected lateral left foot metatarsalgia 
disability has been assigned a 10 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5279, anterior metatarsalgia 
(Morton's disease).  A 10 percent rating is the only and maximum 
rating available under DC 5279.  38 C.F.R. § 4.71a, DC 5279 
(2010).

Since the Veteran is receiving the highest rating available under 
DC 5279, the Board will consider whether a higher or separate 
rating is warranted under any of the other diagnostic codes used 
for rating foot disabilities.  

The Veteran has not been diagnosed with flat foot; therefore, DC 
5276 is inapplicable.  DC 5277 is used for rating bilateral weak 
foot, which is a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  A review of 
the evidence, including post-service medical records both private 
and VA dated through May 2010 and VA examinations in November 
2008 and March 2009 does not show bilateral weak foot.  
Therefore, a rating under DC 5277 is not warranted.  The Board 
also finds that DC 5278 for claw foot (pes cavus) is inapplicable 
as such disability has not been shown in the treatment records or 
VA examinations.  Hallux valgus, hallux rigidus, hammer toe, and 
malunion or nonunion of tarsal or metatarsal bones has also not 
been shown.  Therefore, DCs 5280-5283 are not for application.  
38 C.F.R. § 4.71a, DCs 5280-5283 (2010).

DC 5284, other foot injuries, provides for a 10 percent rating 
for moderate disability.  A 20 percent rating is warranted for 
moderately severe disability.  A 30 percent rating is warranted 
for severe disability.  38 C.F.R. § 4.71a, DC 5284 (2010).

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2010).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).  

A private treatment record dated in March 2008 reveals that the 
Veteran had pain in the medial midfoot and posterior aspect of 
his heel.  The pain was reported to be constant, with radiation 
from the heel slightly up to the calf and radiating pain from the 
midfoot across the dorsum.  Physical examination revealed supple 
subtalar midfoot and forefoot motion.  There was no palpable 
tenderness.  Flexion/extension of his toes was intact; dorsalis 
pedis posterior tibial pulses were 4+, and there was less than 
two seconds capillary refill throughout all toes.  There was no 
pain with hindfoot or forefoot motion.  Some pain could be 
reproduced by squeezing the forefoot, medial to lateral.  A VA 
treatment record dated in June 2008 showed left midfoot pain, 
which was aggravated with prolonged weight bearing.  The Veteran 
walked on the lateral side of his foot as a result of his left 
knee.  The Veteran had a mildly apropulsive gait.  There was 
tenderness along the left fifth and third metatarsal shafts.  No 
pain noted on deep palpation of the entire left foot.  X-rays 
showed minimal plantar calcaneal spur.  Orthotics were provided.

At a VA examination in November 2008 the Veteran reported that he 
used the orthotics and that they decreased his lateral foot pain.  
The Veteran felt that the weight upon his left foot had shifted 
over toward the mid portion of his foot rather than laterally and 
that had eased his pain.  The Veteran walked with a slightly 
antalgic gait without shoes and orthotics because of his left 
knee.  Palpation of the left foot demonstrated complaints of pain 
over the fourth and fifth metatarsal areas with medial and 
lateral compression of the left foot.  There was no pain on 
rotation and no pain during ankle motion.  There were no calluses 
in the left foot.  There was normal circulation with normal 
pulses and normal sensation.  

At a VA examination in March 2009, the Veteran reported daily 
pain in the lateral aspect of his left foot.  He could walk for 
one-half of a mile and stand for a minute before the pain 
increased.  There was no history of swelling.  There had been 
calluses around the left heel posteriorly.  The Veteran walked 
with a normal heel-to-toe gait in the examining room with his 
shoes off.  However, when walking with shoes he had somewhat of a 
lumbering, lurching gait from side to side.  It was definitely 
not an antalgic or painful gait.  Examination revealed tenderness 
over the left calcaneal cuboid joint.  A thin callus was present 
around the posterior border of both heels.  Palpation about the 
hind foot on the left elicited no pain.  Subtalar joint motion 
done repetitively was not restricted in any way with full motion.  
After the final range of motion, there were no findings of pain, 
fatigability, weakness, lack of endurance, nor incoordination.  
The examiner did not suspect any additional functional loss.  The 
only finding was the subjective complaint of tenderness along the 
lateral border of the foot in the calcaneal cuboid joint.  After 
the final and repetitive motion of the left foot there were no 
findings to suggest pain, fatigability, weakness or lack of 
endurance, and no incoordination.  The examiner could not 
estimate, nor even speculate, upon any changes in range of motion 
during the time of increase symptoms, which usually occurred 
during walking.  

Based on a review of the Veteran's post-service VA, private 
treatment records and VA examinations, the Board finds that a 
higher rating under DC 5284 is not warranted.  Although the 
Veteran does have pain in his left foot, the evidence as a whole 
does not equate to moderate disability, which is warranted for a 
20 percent rating.  As noted above, range of motion of his left 
foot has been shown to be normal.  Rather, the Veteran's overall 
symptomatology is better characterized as mild, which is 
warranted for a 10 percent rating.  As noted above, the Veteran 
is already in receipt of a 10 percent rating.  

In sum, based on a review of the evidence, the Board finds that 
an initial evaluation in excess of 10 percent for the Veteran's 
service-connected lateral left foot metatarsalgia is not 
warranted at any time since the date of the award of service 
connection.  

Lumbar Spine

The Veteran has been diagnosed with degenerative arthritis of the 
lumbar spine.  Degenerative arthritis of the spine is addressed 
by Diagnostic Code 5242.  Diagnostic Code 5242 requires 
consideration under Diagnostic Code 5003.  Diagnostic Code 5003 
calls for rating degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  Limitation of motion of 
the spine is evaluated utilizing the General Rating Formula for 
Diseases and Injuries of the Spine.

The General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  Under the new General Rating Formula, a 10 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
80 degrees; or, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is for application with 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, DC 5242 (2010).

Note (1), which follows the rating criteria, provides that any 
associated objective neurological objective abnormalities, 
including but not limited to, bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) 
may be evaluated under either the General Rating Formula 
discussed above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, DC 5243 (2010).

Note (1), which follows the rating criteria, indicates that for 
purposes of evaluations under 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.




Prior to September 22, 2009

Collectively, the evidence shows that prior to September 22, 
2009, an initial evaluation in excess of 10 percent is not 
warranted.  An EMG in March 2008 did not show any lumbar 
radiculopathy.  At a VA examination in April 2008, the Veteran 
had forward flexion of 80 degrees; extension of 19 degrees; left 
lateral flexion of 21 degrees; right lateral flexion of 22 
degrees; left lateral rotation of 28 degrees; and right lateral 
rotation of 29 degrees.  The Veteran's ranges of motion were 
restricted by pain and stiffness rather than fatigability, 
weakness  or incoordination.  The Veteran was not functionally 
limited following repetitive range of motion.  The Veteran had an 
increased lumbar lordosis, which failed to fully reverse on 
forward flexion.  He had no paraspinous muscle spasm.  Waddell's 
signs were negative with axial loading of his skull failing to 
produce any complaints, and left and right end block lumbar 
spinal rotation yielded no complaints.  Straight leg raising was 
negative bilaterally for radicular pain and reflexes were equal 
at the knees and ankles.  He had no distal neuromotor/sensory 
deficit and monofilament testing was intact throughout all his 
dermatomes of the lower extremities.  

The Veteran reported pain rated as four on a scale of one to ten 
(4/10), but that could double in intensity.  He did not wear a 
lumbar support and had had no physician ordered incapacitation in 
the past 12 months because of his low back.  Flare-ups were 
directly proportional to activities involving repetitive bending 
or stooping or heavy lifting.  He denied radicular sensations 
during flare-ups.

VA and private treatment records for this time period show 
symptomatology consistent with that as reported at the VA 
examination.

Since the Veteran had flexion of 80 degrees, the Board finds that 
an initial evaluation in excess of 10 percent is not warranted.  
Even when taking into account the Veteran's reports of pain, the 
evidence does not show symptomatology that equates to forward 
flexion greater than 30 degrees but not greater than 60 degree or 
combined ranges not greater than 120 degrees.  The evidence also 
did not show muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Additionally, the 
evidence does not show any neurologic symptoms, so a separate 
rating is not warranted.  The evidence also does not show any 
incapacitating episodes, rendering a higher rating under DC 5243 
not warranted.

In sum, based on a review of the evidence, the Board finds that 
an initial evaluation in excess of 10 percent is not warranted 
for this time period.

Beginning September 22, 2009

A private treatment record dated in September 2009 shows that the 
Veteran had low back stiffness and pain, and some left lower 
extremity symptoms.  The Veteran found it more difficult to bend 
over.  He denied any change in bowel or bladder function.  He did 
admit to a localized numbness sensation that radiated from the 
low back anteriorly into the groin and into the lower abdomen.  
He was nontender to palpation.  He had decreased sensation to 
light touch in the left medial and lateral aspects of the calf.  
Deep tendon reflexes were 2 to 3+, equal and reactive quadriceps 
and 2 to 3+ right versus 3+ left tendo Achilles.  Motor strength 
testing was 5/5 in bilateral lower extremities.  The Veteran had 
flexion of 45 degrees with a stiffness sensation at L5-S1; 
extension of 10 degrees with pain at L5-S1; and lateral flexion 
of 15 degrees bilaterally.  Supine straight leg raise on the left 
at 30 degrees was positive with posterior calf pain down to the 
Achilles level; on the right 60 degrees with a stretching 
sensation in the posterior knee.  X-rays showed a straightening 
of the usual lordosis with fairly well preserved disc heights.  
The Veteran was diagnosed with low back pain with S1 
radiculopathy.  

At a VA examination in July 2010, the Veteran reported chronic 
pain rated as 7-8/10.  The Veteran experienced spasms during 
flare-ups on the left side.  In at least the last year, the 
Veteran had had constant numbness, tingling, and burning to the 
left posterolateral gluteal and thigh area, lateral left calf, 
and dorsolateral left foot.  He was only able to be on his feet 
for standing and working purposes with his cane not to exceed 10-
15 minutes.  He had not had any physician ordered periods of 
incapacitation in the last year.  Range of motion testing 
revealed flexion of 27 degrees; extension of 8 degrees; left 
lateral flexion of 11 degrees; right lateral flexion of 22 
degrees; left lateral rotation of 24 degrees; and right lateral 
rotation of 25 degrees.  Range of motion was limited by pain and 
stiffness followed by fatigability, but not weakness or 
incoordination; it was not additionally functionally limited 
following repetitive testing.  Examination revealed palpable 
bilateral paraspinous muscle spasm, especially noted on the right 
side between L3 and S1 and particularly palpable during 
extension.  The Veteran had virtual straightening of the lumbar 
spine on attempted forward flexion with virtual complete loss of 
reversal of the lumbar lordotic curvature.  He had increased 
dorsal kyphosis, but no appreciable left or right scoliosis.  
There was no ankylosis.  Straight leg raising was positive on the 
left replicating symptoms described to the left lower extremity; 
it was negative on the right.  

The Veteran had 5/5 motor strength on testing the anterior and 
posterior compartments of the bilateral calf muscle groups XI and 
XII.  He did not have foot drop on the left or right.  Deep 
tendon reflexes were present in the bilateral knees and ankles, 
although the left ankle reflex was somewhat less brisk than its 
counterpart.  He had definite blunting in the S1 dermatome 
throughout the left lower extremity, whereas it was normally 
preserved on the right.  Waddell's signs were negative.  The 
blunting on the left S1 dermatome was in the lateral left thigh 
and calf and dorsolateral left foot.  

Pertinently, the Veteran was diagnosed with lumbar degenerative 
disc disease and osteoarthritis with radiculitis to the left 
lower extremity.  He did not have radiculitis in terms of history 
or physical findings to the right lower extremity.  The examiner 
opined that the Veteran's bilateral calf pain was secondary to 
his disrupted gait and on the left exacerbated by his radicular 
symptoms.  

After a review of the evidence, the Board finds that a rating of 
40 percent is warranted from July 29, 2010, the date of the VA 
examination that showed flexion limited to 27 degrees.  A rating 
of 40 percent is not warranted prior to that date as the evidence 
shows that the Veteran had flexion limited to 45 degrees; as 
discussed above, a 40 percent rating requires that flexion be 
limited to 30 degrees or less.  The Board also finds that a 
rating in excess of 40 percent is not warranted as the evidence 
does not show ankylosis.  The evidence also does not show any 
incapacitating episodes, rendering a higher rating under DC 5243 
not warranted.

Additionally, the Board also finds that a separate rating is 
warranted for the Veteran's radiculopathy on the left side 
effective September 22, 2009, when the Veteran was first 
diagnosed with S1 radiculopathy.  Radiculopathy of the lower 
extremities is rated under 38 C.F.R. § 4.124a, DC 8520, paralysis 
of the sciatic nerve.  A 10 percent rating is warranted for mild 
incomplete paralysis.  A 20 percent rating is warranted for 
moderate incomplete paralysis.  A 40 percent rating is warranted 
for moderately severe incomplete paralysis.  38 C.F.R. § 4.124a, 
DC 8520 (2010).  

A note accompanying the rating criteria says, in part, that the 
term "incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.

Based on a review of the evidence, the Board finds that the 
Veteran's radiculopathy of the left lower extremity equates to 
mild incomplete paralysis.  In September 2009, he had decreased 
sensation to light touch; deep tendon reflexes were 2 to 3+, 
equal and reactive quadriceps and 2 to 3+ right versus 3+ left 
tendo Achilles; and motor strength testing was 5/5 in bilateral 
lower extremities.  At the July 2010 VA examination, the Veteran 
continued to have normal motor strength of 5/5; and deep tendon 
reflexes were present in the bilateral knees and ankles, although 
the left ankle reflex was somewhat less brisk than its 
counterpart.  In sum, the evidence does not show that the 
Veteran's radiculopathy is best characterized as moderate 
incomplete paralysis; accordingly, an evaluation of 10 percent, 
but no higher, is warranted.  

In conclusion, the Board finds that an evaluation in excess of 20 
percent is not warranted prior to July 29, 2009; from July 29, 
2009, an evaluation of 40 percent is warranted; and a separate 10 
percent evaluation for left lower extremity radiculopathy is 
warranted effective September 22, 2009.

Right Shoulder

The Veteran's service-connected right shoulder disability has 
been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 
5019, bursitis.  DC 5019 in turn calls for the disease to be 
rated on limitation of motion of the affected part, as arthritis, 
degenerative.  Degenerative arthritis is rated under DC 5003.

Under DC 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the disability is to be rated as follows: 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, 10 
percent.  38 C.F.R. § 4.71a, D C 5003 (2010).

Range of motion of the arm is evaluated under DC 5201.  The 
Veteran is right hand dominant; accordingly, ratings for the 
major arm apply.  Under DC 5201, limitation of motion of the arm, 
a 20 percent rating is warranted when motion is limited to 
shoulder level.  A 30 percent rating is warranted when motion is 
limited to midway between side and shoulder level.  38 C.F.R. § 
4.71a, DC 5201 (2010).

The normal range of motion of the shoulder is 180 degrees of 
forward flexion; 180 degrees of abduction; 90 degrees of external 
rotation; and 90 degrees of internal rotation.  38 C.F.R. § 
4.71a, Plate I (2010).

Based on a review of the evidence, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted at 
any time during the pendency of this appeal.  

At an April 2008 VA examination, the Veteran had external 
rotation of 32 degrees; internal rotation of 49 degrees; 
abduction of 128 degrees; and flexion of 168 degrees with pain 
and stiffness followed by fatigability, but not weakness or 
incoordination.  Range of motion was not additionally 
functionally limited following repetition.  The Veteran had a 
positive impingement sign and a mild degree of crepitus.  There 
was no atrophy in the intralateral or superior muscles.  He was 
tender on direct palpation over the top of the superior portion 
of his shoulder.  The Veteran reported daily pain rated as 3-4/10 
and that flare-ups could occur.  The Veteran had no restrictions 
on the central core functions of his job.  The Veteran reported 
that he restricted his activities at work to supervising.  

VA and private treatment records dated through May 2010 show the 
Veteran's continued complaints of pain.  The Veteran testified at 
his August 2010 hearing that his symptoms had not changed since 
the 2008 examination.

Here, the Veteran's right shoulder disability does not warrant a 
higher rating under DC 5201; as noted above, a 20 percent rating 
requires that limitation of the motion be limited to shoulder 
level, which has not been shown.  Shoulder level as per 38 C.F.R. 
§ 4.71, Plate I, is 90 degrees; the Veteran has been shown to 
have abduction of 128 degrees and flexion of 168 degrees.  
Accordingly, the Veteran's limitation of motion was awarded a 10 
percent evaluation for a major muscle group with limitation of 
motion that is noncompensable under the appropriate diagnostic 
code.  Since there is no x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, an increased evaluation 
of 20 percent under DC 5003 is not warranted.

The Board has considered whether an increased initial evaluation 
is warranted under any of the other diagnostic codes used for 
rating the arm, but finds that none apply.  No ankylosis of the 
scapulohumeral articulation has been shown, rendering DC 5200 
inapplicable.  Since no loss of head of the humerus, nonunion of 
the humerus, fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of the 
humerus has been shown, DC 5202 is also inapplicable.  Likewise, 
DC 5203 is inapplicable as dislocation of the clavicle or 
scapula, nonunion of the clavicle or scapula, malunion of the 
clavicle or scapula, or impairment of function of a contiguous 
joint to the clavicle or scapula has never been shown.  38 C.F.R. 
§ 4.71a, DCs 5200, 5202, 5203 (2010).

Gastroesophageal Reflux Disorder

The Veteran's gastroesophageal reflux disorder has been evaluated 
as noncompensably disabling by analogy under 38 C.F.R. § 4.114, 
DC 7346, hiatal hernia.  Under DC 7346, a 30 percent rating 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, or regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A10 percent rating requires two or more of the symptoms 
for the 30 evaluation of less severity.  38 C.F.R. § 4.114, DC 
7346 (2010).

The Veteran reported experiencing nausea sometimes but no 
vomiting at a April 2008 VA examination.  His weight was 
generally stable.  A VA treatment record in May 2008 shows that 
the Veteran had severe heartburn and dysphagia to solid foods.  A 
letter from the Veteran's private physician, T.B, M.D. dated in 
August 2008 indicates that the Veteran had recurrent symptoms of 
chest pain and regurgitation if he missed a dose of his daily 
medication.  He had rare dysphagia.  The Veteran reported chest 
discomfort but no nausea or vomiting in February 2009.  The 
Veteran testified at his August 2010 hearing that he experienced 
regurgitation, severe heartburn, and pain in the chest.  He also 
testified that his symptoms had not changed since the 2008 VA 
examination.

Based on a review of the evidence, the Board finds that a 
compensable rating is not warranted.  In order for a compensable 
rating to be assigned, the evidence must demonstrate that 
gastroesophageal reflux disorder is manifested by two or more of 
the following symptoms: persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain.  38 C.F.R. § 4.114, DC 
7346.  Although the Veteran contends that he suffers from 
regurgitation, severe heart burn, and chest pain, the objective 
clinical evidence, as demonstrated by the April 2008 VA 
examination, VA clinical records, and private treatment records 
does not support these contentions, and therefore do not support 
the criteria for a compensable rating.  Significantly, although 
the records show that the Veteran has dysphagia and complaints of 
chest discomfort, none of the records show complaints of 
regurgitation.  Additionally, only one record shows a complaint 
of severe heart burn; the rest of the evidence fails to show such 
complaint.  The Board has also considered whether a higher rating 
is warranted under any of the other diagnostic codes used for 
rating the digestive system, but finds that none apply.  
 
Accordingly, the Board finds that a compensable rating is not 
warranted at any time during the course of this appeal.  

Left Knee

Historically, the Veteran's residuals, medial meniscal tear of 
the left knee, status post-arthroscopic surgery with degenerative 
changes was assigned a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, DC 5257, other impairment of the knee.  A 20 percent 
rating requires moderate recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 
(2010).

However, the Veteran has been diagnosed with arthritis due to 
trauma that has been substantiated by x-ray findings.  Arthritis 
due to trauma is addressed by Diagnostic Code 5010.  Diagnostic 
Code 5010 in turn requires that the disability be rated as 
degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 calls for rating degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the knee is evaluated utilizing DCs 5260 
and 5621, which address limitation of flexion and limitation of 
extension, respectively.  

VA General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a Veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).

Under 38 C.F.R. § 4.71a, DC 5260, limitation of flexion, a 10 
percent rating is for application when flexion is limited to 45 
degrees.  A 20 percent rating is for application when flexion is 
limited to 30 degrees.  A 30 percent rating is for application 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260 (2010).  

Under 38 C.F.R. § 4.71a, DC 5261, limitation of extension, a 10 
percent rating is for application when extension is limited to 10 
degrees.  A 20 percent application is for application when 
extension is limited to 15 degrees.  A 30 percent rating is for 
application when extension is limited to 20 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2010).

A veteran can receive separate ratings for limitation of 
extension and flexion of the leg, if so warranted.  VAOPCGPREC 9-
04.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 3 8 C.F.R. § 4.71, Plate II.

The Board notes that the evidence shows that the Veteran had 
surgery on his knee in August 2010; the Veteran indicated at his 
hearing that he filed a claim for a temporary 100 percent rating 
for convalescence with the RO.  Therefore, the Board will only 
consider the appropriate rating for the Veteran's left knee for 
the time period of this appeal. 

At an April 2008 VA examination, the Veteran had zero degrees or 
full extension and 129 degrees of flexion with pain and stiffness 
rather than fatigability, weakness, or incoordination being the 
descending clinical endpoints.  The Veteran's range of motion was 
not further functionally reduced following repetitive testing by 
those factors.  He had negative McMurray's and drawer sign; there 
was no effusion, heat, or swelling, but there was some mild 
tenderness on direct pressure over his left patella.  The Veteran 
reported intermittent locking of a mild nature that occurred 
several times a week.  There was intermittent swelling at times.  
Flare-ups occurred more often in recent years; they were reported 
to occur probably monthly and lasted two to three days with pain 
rated as 6-7/10.  The Veteran's usual pain was reported to be 3-
4/10.  

At a July 2010 VA examination, the Veteran had 13 degrees of 
extension and 97 degrees of flexion restricted by pain and 
stiffness followed by fatigability and weakness, but not 
incoordination.  The Veteran's range of motion was not further 
functionally reduced following repetitive testing by those 
factors.  The Veteran had crepitus and there was a mild degree of 
warmth palpable.  There was no gross clinical instability.  
McMurray's test was positive and he was definitely positive on 
patella compression.  He had a 1-2+ effusion as well.  The 
Veteran reported that he was scheduled to have a total knee 
replacement in August 2010.  The knee had not been subject to 
locking, but there was considerable pain of a level of 8/10 
during flare-ups whereas ordinarily it was 7/10.  The knee was 
persistently swollen.  

Here, based on a review of the evidence, the Board finds that a 
rating in excess of 20 percent based on impairment of the knee is 
not warranted at any time during the course of this appeal.  The 
evidence does not show severe recurrent subluxation or lateral 
instability; therefore, a higher rating is not warranted under DC 
5271.  

However, the Board finds that a separate 10 percent evaluation 
effective July 29, 2010, for limitation of extension is warranted 
under DC 5261 since the evidence shows extension limited to 13 
degrees; as noted above extension limited to 10 degrees warrants 
a 10 percent evaluation.  The Board also finds that a higher 
rating of 20 degrees for extension limited to 15 degrees is not 
warranted because although the Veteran had extension limited by 
pain and stiffness followed by fatigability and weakness, the 
evidence does not show that such limitation equates to extension 
of 15 degrees.  Therefore, a separate evaluation of 10 percent, 
but no higher, for limitation of extension is warranted effective 
July 29, 2010.  Furthermore, the Board finds that a separate 
rating for limitation of flexion is not warranted as the evidence 
does not show flexion limited to 45 degrees.  

The Board has also considered whether a higher or separate rating 
is warranted under any of the diagnostic codes used for rating 
the knee, but finds that none apply.  DC 5256 is for application 
when there is ankylosis of the knee, which has never been shown.  
DC 5258 is not for application as the evidence does not show 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion.  Although the Veteran has 
reported locking, the evidence does not show dislocated semilunar 
cartilage.  Since no semilunar cartilage has been removed, DC 
5259 is not for application.  The evidence does not show 
impairment of the tibia and fibula; therefore DC 5262 is also 
inapplicable.  Lastly, there is no evidence of genu recurvatum, 
so DC 5263 is not for application.  See 38 C.F.R. § 4.71a, DCs 
5256, 5258, 5259, 5262, 5263 (2010).

Residuals, Removal of Lipoma, Right Abdominal Wall

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  However, because the Veteran's claim 
was pending before October, 28, 2008, his claim will only be 
evaluated under the rating criteria in effect as of August 30, 
2002.  See id.

The Veteran's service connected residuals, removal of lipoma, 
right abdominal wall has been evaluated as noncompensably 
disabling under 38 C.F.R. § 4.118, DC 7805, other scars.  DC 7805 
provides for rating based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Veteran reported having a benign lipoma that was removed at 
an April 2008 VA examination.  Although there was a scar, it 
essentially had not regrown.  There were no complications 
postoperatively on his local excision of the lipoma and it posed 
no pain even on pressure.  Examination revealed a scar at the 
second lumbar interspace at the anterior axillary line at the 
right flank.  It was an oblique incision scar that measured 47 mm 
by 1 mm in width.  It was shiny, atrophic, depigmented, slightly 
indurated, and adherent to surrounding and deeper surrounding 
tissue with minimal loss of subcutaneous tissue.  There was no 
clinical instability, pain, keloid formation, or edema.

The Veteran testified at his August 2010 hearing that his 
symptomatology since the April 2008 examination had not changed.  
The Veteran's post-service medical records dated through 2010 
show no complaints related to the scar.

Based on a review of the evidence, the Board finds that a 
compensable rating is not warranted at any time during the course 
of this appeal.  As no limitation of function has been shown, a 
compensable rating under DC 7805 is not warranted.

The Board has considered whether a compensable rating is 
warranted under any of the other diagnostic codes used for rating 
skin disabilities, but finds that none apply.  The scar does not 
cause disfigurement of the head, face, or neck, rendering DC 7800 
inapplicable.  Since the scar is not deep or causes limitation of 
motion, a compensable rating under DC 7801 is not warranted.  The 
scar does not involve areas of 144 square inches or greater 
rendering DC 7802 inapplicable.  DC 7803 also does not apply 
since the scar is not unstable where, for any reason, there is 
frequent loss of covering of the skin over the scar.  Lastly, the 
scar was not painful on examination, rendering DC 7804 also 
inapplicable.  38 C.F.R. § 4.118, DCs 7800-7804 (2008).

In sum, based on a review of the evidence, the Board finds that a 
compensable rating is not warranted at any time during the 
pendency of this appeal for the Veteran's service connected 
residuals, removal of lipoma, right abdominal wall under any of 
the diagnostic codes used for rating skin disabilities.

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the disabilities on appeal have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321 (2010).  It is undisputed 
that the Veteran's disabilities on appeal have an adverse effect 
on employability, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  38 C.F.R. § 4.1 
(2010).  In this case, the very problems reported by the Veteran 
are specifically contemplated by the criteria discussed above, 
including pain and the effect on his daily life.  38 C.F.R. 
§§ 4.10, 4.40 (2010).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of medical 
disabilities, and made a claim for the highest ratings possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable, as a result of his service-connected 
disabilities.  Thus, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left shoulder disorder is 
denied.

Entitlement to an initial evaluation in excess of 10 percent for 
left foot metatarsalgia is denied.

Prior to September 22, 2009, entitlement to an initial evaluation 
in excess of 10 percent for degenerative disc disease of the 
lumbar spine is denied.

For the period from September 22, 2009, to July 29, 2010, 
entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.

Beginning July 29, 2010, entitlement to an evaluation of 40 
percent, for degenerative disc disease of the lumbar spine is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

Beginning September 22, 2009, entitlement to a separate 10 
percent rating for radiculopathy of the left lower extremity, is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for 
bursitis of the right shoulder is denied.

Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disorder is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals, medial meniscal tear of the left knee, status post-
arthroscopic surgery is denied.

Beginning July 29, 2010, entitlement to a separate 10 percent 
rating for limitation of extension for residuals, medial meniscal 
tear of the left knee, status post-arthroscopic surgery extremity 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable evaluation for residuals, removal of 
lipoma, right abdominal wall is denied.



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


